Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 9, 2014

                                       No. 04-14-00574-CV

                  NOVADAQ TECHNOLOGIES, INC. and Novadaq Corp.,
                                Appellants

                                                 v.

                                 LIFECELL CORPORATION,
                                         Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-10718
                           Honorable Peter A. Sakai, Judge Presiding


                                          ORDER
        This is an accelerated appeal. The trial court clerk has filed a notification of late record,
stating that the appellants have failed to pay or make arrangements to pay the fee for preparing
the clerk’s record and that the appellants are not entitled to appeal without paying the fee.

        We, therefore, ORDER appellants to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellants are entitled to appeal without paying the clerk’s fee. If
appellants fail to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court